Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 


Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 131, 136 and 141, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1-3, 7, 61-63, 79, 103, 104, 106, 131, 136, 141 and 171 are allowed and have been renumbered 1-15.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a system that includes a cartridge body having a first top surface and a second bottom surface and defining a first plurality of channels disposed in the cartridge, each channel of the first plurality of channels extending from the first top surface to the second bottom surface of the cartridge body; and at least one porous element disposed adjacent to the second bottom surface of the cartridge body at the first plurality of channels, the at least one porous element and the first plurality of channels forming a plurality of wells disposed in the cartridge, each well configured to hold one or more biological cells; wherein the housing and the cartridge are configured such that when the cartridge is disposed within the housing and a medium is introduced into the inlet, the medium flows through the inlet channel and into the chamber and at least a first portion of the medium flows laterally in the chamber between the first top surface of the cartridge body and a chamber wall formed by a surface of the first housing portion opposite the first top surface of the cartridge body to the first plurality of channels, flows through the first plurality of channels and the at least one porous 2 ME1 37112821v.1Application No.: 15/777,242Docket No.: 117823-11705 element and past the second surface of the cartridge body, and then flows through the outlet channel of the housing to the outlet of the housing.  These limitations are in combination and in context with the claim as a whole. 
For claim 61, the prior art fails to teach or fairly suggest a system that includes a cartridge body having a first top surface and a second bottom surface, the first top surface defining a plurality of wells each configured to hold one or more biological cells, the cartridge body defining a plurality of outer channels extending from the first top surface to the second bottom surface of the cartridge body; wherein the housing and the cartridge are configured such that when the cartridge is disposed within the housing and a medium is introduced into the inlet, the medium flows through the inlet channel of the housing and into the chamber and at least a first portion of the medium flows laterally between the first top surface of the cartridge body and a chamber wall formed by a surface of the first housing portion opposite the first top surface of the cartridge body to the plurality of wells, flows into and out of the plurality of wells, flows laterally on to the plurality of outer channels, flows through the plurality of outer channels and past the second bottom surface of the cartridge body, and then flows through the outlet channel of the housing to the outlet of the housing.  These limitations are in combination and in context with the claim as a whole. 
For claim 103, the prior art fails to teach or fairly suggest a system that includes a cartridge body having a first top surface and a second bottom surface and defining a first plurality of channels disposed in the peripheral portion of the cartridge, each channel of the first plurality of channels extending from the first top surface to the second bottom surface of the cartridge body; and at least one porous element disposed adjacent to the second bottom surface of the cartridge body at the first plurality of channels, the at least one porous element and the first 6 ME1 37112821v.1Application No.: 15/777,242Docket No.: 117823-11705 plurality of channels forming a plurality of wells disposed in the peripheral portion of the cartridge, each well configured to hold the one or more biological cells; wherein 
For claim 106, the prior art fails to teach or fairly suggest a system that includes a cartridge body having a first top surface and a second bottom surface and defining a first plurality of channels disposed in the peripheral portion of the cartridge, each channel of the first plurality of channels extending from the first top surface to the second bottom surface of the cartridge body; and at least one porous element disposed adjacent to the second bottom surface of the cartridge body at the first plurality of channels, the at least one porous element and the first plurality of channels forming a plurality of wells disposed in the peripheral portion of the cartridge, each well configured to hold the one or more biological cells; wherein the housing and the cartridge are configured such that when the cartridge is disposed within the housing and the medium including the one or more biological cells is introduced into the inlet, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799